Appleton, J.
The right of the plaintiff to redeem the mortgaged premises described in the plaintiff’s bill, if there is any thing due, or to a release by the defendants, if there has been a compliance with the terms of the bond therein set forth, does not appear to be questioned.
The plaintiff is entitled to a conveyance, upon the payment of such sum, if any, as may be due the defendants.
The cause is to be referred to a master to ascertain what sum, if any, may be due the defendants, or either of them.
Tenney, C. J., and Rice, Cutting and May, J. J., concurred.